Citation Nr: 0416539	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  02-12 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD) with a 
major depressive disorder.  


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1967.

This matter arose before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that granted service connection for PTSD 
with a major depressive disorder and assigned a 30 percent 
rating.  A July 2002 rating decision increased the evaluation 
to 50 percent.  

In March 2004, the veteran appeared at a video-conference 
hearing before the undersigned Veterans Law Judge sitting in 
Washington, DC.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran testified in March 2004 that he is undergoing 
weekly treatment at the Denver VA Medical Center (VAMC) for 
his PTSD.  Thus, updated treatment records should be obtained 
on remand.  A current VA examination is also indicated, in 
light of the veteran's recent complaints concerning the 
increased severity of his PTSD, as noted in his November 2003 
substantive appeal.  Glover v. West, 185 F.3d 1328 (Fed. Cir. 
1999); Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 
11-95.  



Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements to obtain the 
veteran's relevant treatment records from 
the Denver and Pueblo VA treatment 
facilities, dated from August 2003 to 
present.

2.  After the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been 
associated with the claims folder, schedule 
the veteran for a VA psychiatric examination.  
The claims file and a copy of this remand 
must be made available to and reviewed by the 
examiner prior to the requested examination.  
The examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted.
Following examination of the veteran, the 
examiner should identify what symptoms, if 
any, the veteran currently manifests or has 
manifested in the recent past that are 
attributable to his service-connected PTSD 
with a major depressive disorder.  The 
examiner must conduct a detailed mental 
status examination and address his or her 
findings in the context of the veteran's work 
history.  The examiner should assign a Global 
Assessment of Functioning (GAF) score for the 
veteran's PTSD with a major depressive 
disorder consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) and explain the 
significance of the score.  If it is not 
possible to assign a GAF score on the basis 
of the veteran's PTSD with a major depressive 
disorder alone, the examiner is asked to so 
state.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  

3.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  Finally, readjudicate the veteran's claim 
for a higher rating for PTSD with a major 
depressive disorder, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained.  If the decision with respect to 
the claim remains adverse to the veteran, he 
and his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 



